Pratt, J.
—There is no reason to doubt that the assessors discharged their duties with fairness, and exercised due dilligence to learn the value of the property subject to their action. There is no evidence of any prejudice again-t the relators, and no reason to suppose that the property of the railroad has been valued at a higher rate than other property in the town. Equality in taxation is the result to be sought, and when it exists, no ground for interference is shown.
Order affirmed, with costs.
Dykman, J., concurs; Barnard, J., not sitting.